Citation Nr: 1509800	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  08-22 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970. 

 This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled for a hearing before the Board at the RO in March 2014, but he cancelled his request, as indicated in a written submission.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2014).

In November 2011, the Veteran notified the RO that he was satisfied with the evaluation assigned for his service-connected posttraumatic stress disorder (PTSD).  Therefore, the Board finds that the issue is no longer in appellate status, and no further consideration is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain additional documents pertinent to the matter addressed in this decision.


FINDING OF FACT

On March 10, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew his appeal in a March 2014 written statement in which he indicated that he had been granted all of the VA benefits that he requested.  He also stated that he was not seeking any additional benefits.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


